2017 WI 96

                  SUPREME COURT               OF    WISCONSIN
CASE NO.:                 2015AP1350-D
COMPLETE TITLE:           In the Matter of Disciplinary Proceedings
                          Against Steven Cohen, Attorney at Law:

                          Office of Lawyer Regulation,
                                    Complainant-Respondent,
                               v.
                          Steven Cohen,
                                    Respondent-Petitioner.

                                 DISCIPLINARY PROCEEDINGS AGAINST COHEN

OPINION FILED:            November 17, 2017
SUBMITTED ON BRIEFS:      June 20, 2017
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:


       For the respondent-petitioner, there was a brief filed by
Steven M. Cohen and Cohen Law Office, Madison.


       For the complainant-respondent there was a brief filed by
Denis        R.   Vogel    and    Wheeler,   Van   Sickle   &   Anderson,     S.C.,
Madison.
                                                                               2017 WI 96
                                                                       NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.     2015AP1350-D


STATE OF WISCONSIN                                   :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Steven Cohen, Attorney at Law:

Office of Lawyer Regulation,                                                 FILED
              Complainant-Respondent,
                                                                       NOV 17, 2017
       v.
                                                                          Diane M. Fremgen
                                                                       Clerk of Supreme Court
Steven Cohen,

              Respondent-Petitioner.




       ATTORNEY      disciplinary        proceeding.            Attorney's         license

suspended.



       ¶1     PER   CURIAM.      Attorney       Steven      Cohen      has   appealed       a

report      filed   by   Referee   James      C.    Boll,      Jr.     concluding       that

Attorney Cohen committed four counts of professional misconduct

and recommending that Attorney Cohen's license to practice law

in    Wisconsin     be   suspended      for   four       months.        Attorney       Cohen

entered into a stipulation whereby he agreed that the facts

alleged in the amended complaint filed by the Office of Lawyer
Regulation      (OLR)    could     be    used      to    form      a   basis     for     his
                                                                               No.     2015AP1350-D



admissions to the first three counts of misconduct alleged in

the amended complaint.                   In his appeal, Attorney Cohen argues

that    the    evidence       was    insufficient              to    support     the      referee's

finding of misconduct with respect to count four of the amended

complaint.          He also argues that mitigating circumstances support

a lesser sanction than the four-month suspension recommended by

the referee.

       ¶2      Upon careful review of this matter, we uphold all of

the    referee's       findings          of    fact      and    conclusions          of    law    and

conclude       that     a     four-month            suspension        of     Attorney       Cohen's

license       to    practice       law    is    an       appropriate       sanction        for    his

misconduct.          As is our usual custom, we also find that Attorney

Cohen       should     be     required         to       pay    the    full     costs      of     this

proceeding, which are $8,608.20 as of July 10, 2017.

       ¶3      Attorney       Cohen       was        admitted        to    practice        law        in

Wisconsin in 1996.                 He practices in Madison, Wisconsin.                                In

2007,    he        received    a    private         reprimand        as    the   result          of    a

conviction for one count of misdemeanor disorderly conduct that
stemmed from an altercation involving Attorney Cohen and his

wife.         See     Private      Reprimand            No.    2007-28       (electronic         copy

available                                                                                             at

https://compendium.wicourts.gov/app/raw/002019.html).

       ¶4      On July 8, 2015, the OLR filed a complaint against

Attorney Cohen.             Attorney Cohen filed an answer on August 10,

2015.       The referee was appointed on October 15, 2015.                                 The OLR

filed an amended complaint on March 3, 2016.


                                                    2
                                                                              No.     2015AP1350-D



       ¶5      Count one of the amended complaint arose out of an

incident       that       occurred        in    the     course    of     Attorney           Cohen's

representation of R.S., who is serving a life sentence for a

homicide       conviction.           On        October    18,     2013,       Attorney           Cohen

traveled to the Columbia Correctional Institution to meet with

R.S.     Attorney Cohen carried with him a black bag containing

pens, transcripts, and papers.                        He also brought a white pastry

bag containing two crème-filled donuts and hard boiled eggs.

Attorney       Cohen       informed        correctional         officers        that        he     had

brought his lunch with him.

       ¶6      Attorney Cohen met with R.S. for several hours.                                     At

some point correctional officers moved them to a different room.

When leaving the room, R.S. threw Attorney Cohen's white pastry

bag into a trash container.                      An officer searched the discarded

bag and found a leftover donut and a toothbrush package with the

toothbrushes            removed.      A    subsequent          search    of    R.S.        and     his

belongings revealed two toothbrushes and a 1.5 ounce container

of McCormick brand red pepper.                        The toothbrushes and pepper had
been    secreted         by   Attorney         Cohen    into    the    prison        in    a     legal

folder.

       ¶7      According to prison authorities, the toothbrushes were

heavier than the ones available to inmates at the prison canteen

and    could       be    fashioned        into    shanks.         The     authorities            also

concluded         that    the   crushed        red     pepper    could    be        made    into    a

pepper spray.

       ¶8      When correctional officers interviewed Attorney Cohen
about       the    items,       he   denied           knowing    anything           about        them.
                                                  3
                                                           No.     2015AP1350-D



Following additional investigation, Attorney Cohen was arrested

for   delivering        contraband   into   the   Columbia       Correctional

Institution.    In February of 2014, the Columbia County district

attorney    filed   a    complaint   charging   Attorney   Cohen    with   one

felony count of delivering illegal articles to an inmate and one

misdemeanor count of resisting or obstructing an officer.

      ¶9    On November 14, 2014, Attorney Cohen pled no contest

and was found guilty of one felony count of delivery of illegal

articles to an inmate, one count of misdemeanor obstructing an

officer, and one count of misdemeanor disorderly conduct.                  The

circuit court withheld judgment on the felony count pursuant to

a deferred entry of judgment agreement.           It entered judgment on

the two misdemeanor counts.           The court deferred sentencing on

those two counts and placed Attorney Cohen on probation for two

years with conditions including counseling, costs, electronic

monitoring, and 60 days of incarceration in the county jail with

Huber privileges.

      ¶10   Count one of the OLR's amended complaint alleged:

      Count One:   By engaging in acts leading to a finding
      of guilt for delivery of illegal articles to an
      inmate, and, in addition, for acts leading to
      convictions for resisting or obstructing an officer
      and   disorderly  conduct,  Attorney  Cohen  violated
      SCR 20:8.4(b).1



      1
       SCR 20:8.4(b) provides:   "It is professional misconduct
for a lawyer to commit a criminal act that reflects adversely on
the lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects."


                                       4
                                                                            No.     2015AP1350-D



       ¶11     The remaining three counts of misconduct alleged in

the     amended        complaint        arose         out      of      Attorney        Cohen's

representation of C.S.             In October of 2012, C.S. was charged

with     criminal      operating       while         under     the     influence        of     an

intoxicant.         C.S. hired Attorney Cohen to represent him and paid

advanced fees totaling $2,500.                      Attorney Cohen deposited all of

the funds received into his client trust account.                                     Attorney

Cohen    did    not    prepare     a    written         fee    communication          to     C.S.

identifying the scope of the representation, the basis or rate

of the fee, or the purpose and effect of the $2,500 advanced

fee.

       ¶12     After    advancing       the     fees     to     Attorney          Cohen,     C.S.

attempted to reach Attorney Cohen by telephone but was unable to

adequately communicate and discuss the circumstances of the case

with him.       On January 7, 2013, C.S. terminated Attorney Cohen's

representation         by   sending         a       handwritten        letter        asserting

Attorney Cohen had not returned his calls or discussed his case

with him.       C.S. demanded a full refund of the advanced fee.
       ¶13     On   January   20,       2013,        Attorney       Cohen     responded       in

writing to C.S.'s termination letter and forwarded his file to

C.S.     Attorney Cohen said he would discuss with C.S. a partial

fee    refund.         According       to   Attorney          Cohen,    he        communicated

adequately with C.S., including sending C.S. emails.                                  However,

C.S. asserted that he did not have an email address and that

Attorney Cohen's statements that he had ever emailed C.S. were

false.       During OLR's investigation, Attorney Cohen was unable to
provide       documentation        demonstrating              that      he        communicated
                                                5
                                                             No.     2015AP1350-D



adequately with C.S. by telephone, email, or otherwise, or that

he   responded    to    C.S.'s   reasonable   requests   for       information.

Attorney Cohen ultimately refunded $1,250 to C.S.                    The OLR's

amended     complaint   alleged   the   following   counts     of    misconduct

with respect to Attorney Cohen's representation of C.S.:

      Count Two:     By charging fees over $1,000 from C.S.
      without providing a written communication of the fee
      agreement   to    C.S.,   including   the  scope   of
      representation and the basis or rate of the fee,
      Attorney Cohen violated SCR 20:1.5(b)(1).2

      Count Three: By receiving a $2,500 advanced fee from
      C.S. without explaining in a written fee agreement the
      purpose and effect of such advanced or retainer
      payment, Attorney Cohen violated SCR 20:1.5(b)(2).3




      2
          SCR 20:1.5(b)(1) provides:

           The scope of the representation and the basis or
      rate of the fee and expenses for which the client will
      be responsible shall be communicated to the client in
      writing, before or within a reasonable time after
      commencing the representation, except when the lawyer
      will charge a regularly represented client on the same
      basis or rate as in the past.     If it is reasonably
      foreseeable that the total cost of representation to
      the client, including attorney's fees, will be $1000
      or less, the communication may be oral or in writing.
      Any changes in the basis or rate of the fee or
      expenses shall also be communicated in writing to the
      client.
      3
       SCR 20:1.5(b)(2) provides:      "If the total cost of
representation to the client, including attorney's fees, is more
than $1000, the purpose and effect of any retainer or advance
fee that is paid to the lawyer shall be communicated in
writing."


                                        6
                                                                                   No.     2015AP1350-D


       Count Four:    By failing to promptly respond to his
       client by telephone, correspondence or otherwise,
       Attorney Cohen violated SCR 20:1.4(a)(4).4
       ¶14       On August 31, 2016, the OLR and Attorney Cohen entered

into a stipulation whereby Attorney Cohen admitted counts one,

two,       and    three       of   the   complaint          and    agreed          that    the   facts

alleged in the amended complaint could be used to form a basis

to     his       admissions         to   those       counts        and       for    the     referee's

conclusions of misconduct thereon.                          Attorney Cohen did not admit

that the facts in the amended complaint were sufficient to form
the basis for a finding of a violation of count four.                                        Attorney

Cohen also did not stipulate to the OLR's request for a 60-day

suspension         of    his       license      to   practice          law    in    Wisconsin       and

reserved the right to be heard on that issue.

       ¶15       At a hearing before the referee, the OLR presented

testimony on count four of the amended complaint in the form of

an adverse examination of Attorney Cohen and testimony from C.S.

In the course of the hearing, the referee advised the parties

that they could submit additional information with post trial

briefing,         particularly           with    respect          to     a    disagreement          that
emerged at the hearing concerning whether the record included a

complete set of emails allegedly sent from Attorney Cohen to

C.S.        At the close of the hearing, both parties declined the

referee's invitation to submit post trial briefs.                                         The referee

then       closed       the    hearing       and         advised       the    parties        that    no


       4
       SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."


                                                     7
                                                                              No.    2015AP1350-D



additional       evidence        would    be    admitted,          except       that    Attorney

Cohen    was    given      the    opportunity            to     submit       additional    email

correspondence          between     himself          and       C.S.     for    the     referee's

consideration.

      ¶16      The   day    after      the     hearing,         Attorney       Cohen    sent   an

email    to    the   referee       requesting            that     "some      papers"    that   he

claimed to have submitted around March 2016 become part of the

hearing record.            No papers were attached to Attorney Cohen's

email.      A few days later, Attorney Cohen sent a second email to

the referee, again referring to the "papers."                                  Attorney Cohen

advised the referee that, "they were already part of the record,

but do with them as you see fit . . .."                                   No documents were

submitted to the referee in conjunction with Attorney Cohen's

post hearing request.                  The OLR advised the referee that the

"papers"       referred     to    by     Attorney         Cohen       were    not    subject   to

examination at the evidentiary hearing.                            However, the OLR said

it did not object if the referee were to look at the "papers"

and     give     them      the     weight,          if     any,       the     referee      deemed
appropriate.

      ¶17      The   referee       filed       his       report    on       August   31,    2016.

Based on the parties' stipulation and the record, the referee

found that the OLR clearly and convincingly proved that Attorney

Cohen    committed         all    four     counts         of    professional         misconduct

alleged in the amended complaint.

      ¶18      With respect to count four of the amended complaint,

which was the only count Attorney Cohen challenged, the referee
noted that Attorney Cohen testified at the evidentiary hearing
                                                8
                                                             No.     2015AP1350-D



that he did not respond to C.S.'s telephone calls because he was

not ready to speak with C.S. and that this was "a normal trial

tactic."     The referee also noted that Attorney Cohen testified

another reason he did not respond to C.S. was that he urges

clients to call him on his cell phone rather than his landline

and C.S. called the landline.          Further, Attorney Cohen indicated

his secretary did not take messages.               The referee said he did

not find any of those explanations to be credible evidence to

mitigate Attorney Cohen's lack of response to C.S.

       ¶19   The referee also noted that Attorney Cohen and C.S.

testified to email communications.             The referee said the emails

in question appeared to have been exchanged between Attorney

Cohen and C.S.'s new counsel, not between Attorney Cohen and

C.S.    The emails discussed Attorney Cohen returning a portion of

the    advanced   fee.         The   referee    found    that      those   email

communications occurred after C.S. had terminated Attorney Cohen

as counsel and were not relevant to the allegation that Attorney

Cohen failed to respond to his client.                Further, the referee
pointed out that C.S. was facing a potential felony conviction

and    incarceration     and   the   need    for   communication      with    his

attorney was a serious matter.              The referee said he "does not

find   any   credible    evidence     presented     by   Attorney     Cohen   to

mitigate why he did not respond to [C.S.]."                Accordingly, the

referee found that all allegations in the amended complaint,

including the allegations in support of count four, were proven

by the OLR by the requisite burden of proof.


                                       9
                                                                   No.     2015AP1350-D



      ¶20    In discussing the appropriate sanction, the referee

noted that the OLR argued for a 60-day suspension of Attorney

Cohen's license.       The referee noted that the case involves four

counts of professional misconduct against an attorney who was

previously privately reprimanded following a disorderly conduct

conviction.        The referee noted that the misconduct occurred in

two separate matters, one resulting in Attorney Cohen's criminal

conviction for providing contraband to an inmate, and the other

involving a failure to comply with supreme court rules relating

to fee agreements and failing to adequately communicate with his

client.

      ¶21    The    referee   said   there     is    not     a    great        deal   of

precedent involving Wisconsin attorneys prosecuted for bringing

contraband into a prison.         However, the referee noted that in In

re   Disciplinary      Proceedings    Against       Mross,       2003 WI 4,    259
Wis. 2d 8,     657 N.W.2d 342,     an    attorney       received        a     90-day

suspension     following      a   conviction    for    passing           packages      of

cigarettes to multiple inmates over an extended period of time.
The referee concluded that Attorney Cohen's behavior was more

egregious    than    the   conduct    in    Mross    because       the     contraband

delivered by Attorney Cohen could have been used as a weapon.

In addition, the referee said the fact that Attorney Cohen lied

to the authorities who questioned him after the incident was an

aggravating factor.

      ¶22    The referee said he was troubled by the fact that

Attorney Cohen did not present any mitigating evidence about the
prison incident either at the evidentiary hearing or as part of
                                       10
                                                                             No.     2015AP1350-D



the stipulation.          The referee further said that he was troubled

by Attorney Cohen's behavior during the hearing.                                   The referee

said, "Attorney Cohen took no responsibility for his actions.

He   demonstrated       no     remorse        for    his   actions      and        demonstrated

contempt for the proceedings.                  Attorney Cohen did not even bring

a file to the hearing to assist him in his representation."

       ¶23    The    referee      agreed        with       the    OLR's       position       that

Attorney Cohen's conduct in representing C.S., standing alone,

would not support a license suspension.                           However, the referee

said he was very troubled by the fact that Attorney Cohen, an

experienced criminal defense attorney, furnished contraband to

an inmate, and the referee was also troubled that Attorney Cohen

took    no     responsibility           for     his    actions         and     presented       no

mitigating evidence during the evidentiary hearing.                                   Based on

all of those factors, the referee concluded that an appropriate

sanction for Attorney Cohen's misconduct would be a four-month

suspension      of     Attorney     Cohen's          license      to    practice        law    in

Wisconsin.
       ¶24    Attorney Cohen has appealed the referee's report.                               His

brief raises two issues:                (1) was the evidence of insufficient

attorney      client    communication           alleged      in    count       four     of    the

amended       complaint        clear,    and        were    mitigating         circumstances

considered?; and (2) were there mitigating circumstances related

to Attorney Cohen's convictions?

       ¶25    After the notice of appeal was filed, Attorney Cohen

filed     a    motion     to     correct       or     supplement        the        record    with
documents that he said were previously submitted to the OLR and
                                               11
                                                                   No.       2015AP1350-D



the referee for the purpose of supplying mitigating evidence.

Attorney     Cohen's     motion        said    he     mistakenly       believed         the

documents were made part of the record but after the hearing

discovered they were not in fact in the record.                    The OLR filed a

response saying it did not object to the documents being added

to the record but that this court should "give such records only

the   limited      (or    no)      weight       to     which     they        would       be

entitled, . . .."         Many    of    the    documents    relate          to    Attorney

Cohen's stormy relationship with his former wife.                            This court

granted     Attorney    Cohen's    motion      to    supplement    the       record      on

November 14, 2016.

      ¶26    Attorney    Cohen    argues       that    there     was     insufficient

evidence     to   support    the        referee's      findings        of        fact   and

conclusions of law with respect to count four of the amended

complaint.        He   further    accuses       the    referee     of       failing      to

consider mitigating circumstances.                  Attorney Cohen argues that

C.S. was able to contact him approximately half of the times he

attempted to do so.          Attorney Cohen says, "there was not a
pattern of the client making a large number of calls that were

cavalierly ignored over time.             The representation was short, and

some contacts were made."

      ¶27    Attorney Cohen also argues that the referee failed to

consider mitigating circumstances relating to Attorney Cohen's

convictions for bringing contraband into the prison.                              He says

his client wrote him a letter asking that Attorney Cohen bring a

toothbrush and some food seasoning to the prison, and the only
motive behind delivering those items was "from concern for the
                                          12
                                                                    No.    2015AP1350-D



care of the inmate, and desire to serve."                     Attorney Cohen says

he had been trying to do as much charitable work as possible at

that time to help him "cope with his awful divorce, . . .."

Attorney Cohen says he has expressed a sincere and deep regret

for his actions, and that he has already suffered long lasting

and damaging consequences which include loss of trust, public

embarrassment, loss of clients, damage to personal reputation,

and monetary loss.         Attorney Cohen says he will never make these

same mistakes again.

      ¶28   The OLR argues that the referee's findings of fact

regarding count four of the amended complaint are not clearly

erroneous, and the referee's conclusion of law with respect to

that count is supported by the record.                 The OLR says the referee

was   correct     that    Attorney     Cohen    offered       no   good    reason   for

failing to return calls from C.S.                  The OLR notes that while

there   was       considerable        discussion       about       purported      email

communications between Attorney Cohen and C.S., C.S. confirmed

at the evidentiary hearing that he did not have an email address
and   did   not    know    how   to    use     email    and    that   the    evidence

presented at the hearing demonstrated that the only emails that

Attorney Cohen sent with respect to C.S.'s case were between

Attorney    Cohen    and    C.S.'s     new    counsel    after      C.S.    had   fired

Attorney Cohen.

      ¶29   The OLR says that it is reasonable for any client to

assume that a reasonable request for information will generate a

response from the attorney and Attorney Cohen failed to properly
respond to C.S.       The OLR says while Attorney Cohen gave multiple
                                         13
                                                                      No.     2015AP1350-D



excuses why he did not timely respond to C.S.'s calls to him,

the credibility of those various explanations was up to the

trier of fact to weigh and the referee specifically said he did

not find Attorney Cohen's explanations to be credible evidence

to mitigate the lack of response to his client.                         The OLR says

that none of the referee's findings of fact concerning Attorney

Cohen's representation of C.S. are clearly erroneous.

    ¶30    As to the appropriate level of discipline, the OLR

notes that it sought a 60-day license suspension and the referee

recommended a four-month suspension.                  The OLR notes that this

court is not bound by either recommendation and is the final

arbiter of attorney discipline in Wisconsin.

    ¶31    The     OLR    argues     that       the    supplemental            documents

submitted by Attorney Cohen after the notice of appeal was filed

do not support mitigation to the extent Attorney Cohen might

wish.      The    OLR    notes     that    Attorney        Cohen's          supplemental

submission references at length his marital difficulties.                             The

OLR says while it is sympathetic to anyone experiencing stress
or troubles, this does not explain or excuse Attorney Cohen's

criminal actions nor does it justify his laxness toward C.S.,

who had serious criminal difficulties himself and was facing

prison time.

    ¶32    A     referee's    findings         of   fact   are    affirmed        unless

clearly erroneous.        Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI
14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                    The court may impose
whatever   sanction      it   sees   fit,       regardless       of    the     referee's
                                          14
                                                                          No.      2015AP1350-D



recommendation.             See    In    re    Disciplinary        Proceedings        Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

    ¶33     After careful review of the matter, we conclude that

there has been no showing that any of the referee's findings of

fact are clearly erroneous.                     Accordingly, we adopt them.                 We

further     agree      with       the     referee's        conclusions        of    law   that

Attorney Cohen violated all of the supreme court rules set forth

above.

    ¶34     With respect to the appropriate level of discipline,

we also agree with the referee that a four-month suspension of

Attorney Cohen's license to practice law in Wisconsin is an

appropriate      sanction.              We    share   the    referee's        concern     that

Attorney Cohen's bringing contraband into a prison, which led to

one felony and two misdemeanor convictions, is a very serious

offense     that      reflects          adversely     on     an    attorney's        honesty,

trustworthiness, or fitness as a lawyer in other respects.

    ¶35     We also agree with the referee that Attorney Cohen's

behavior    is       more    egregious         than   Attorney       Mross'        furnishing
inmates with cigarettes because the contraband delivered to the

inmate by Attorney Cohen could have been used as a weapon.                                  In

addition,       we    note    that       Attorney     Mross       had    no     disciplinary

history and there were no other counts of misconduct involved.

By contrast, Attorney Cohen was previously reprimanded for a

misdemeanor disorderly conduct conviction, and in addition to

the criminal conviction this case also involves three additional

counts     of        misconduct         with     respect      to        Attorney      Cohen's
representation of C.S.
                                                15
                                                                      No.       2015AP1350-D



       ¶36   Further, we concur with the referee's conclusion that

Attorney Cohen failed to present any mitigating evidence at the

evidentiary       hearing,    and      we   agree    with      the       OLR     that       the

documents with which we allowed Attorney Cohen to supplement the

record to a large extent simply detail Attorney Cohen's marital

difficulties.       As the OLR noted, while one may be sympathetic to

anyone   experiencing        domestic       problems,       there     is       nothing      in

Attorney     Cohen's     supplemental        document    submission            that     would

mitigate     the    seriousness        of    the    offenses        at      issue       here.

Accordingly,       we   agree     with      the    referee     that       a    four-month

suspension of Attorney Cohen's license is appropriate.                              We also

find it appropriate for Attorney Cohen to pay the full costs of

the proceeding.         Attorney Cohen made a partial refund to C.S.

At the hearing, C.S. did not seek additional restitution, and we

do not order it.

       ¶37   IT    IS ORDERED that the license of Steven Cohen to

practice law in Wisconsin is suspended for a period of four

months effective December 29, 2017.
       ¶38   IT IS FURTHER ORDERED that Steven Cohen comply with

the provisions of SCR 22.26 concerning the duties of a person

whose license to practice law in Wisconsin has been suspended.

       ¶39   IT IS FURTHER ORDERED that within 60 days of the date

of   this    order,     Steven    Cohen      pay    to   the      Office       of     Lawyer

Regulation the costs of this proceeding, which are $8,608.20.

If the costs are not paid within the time specified, and absent

a showing to this court of his inability to pay the costs within
that   time,      the   license   of     Steven     Cohen    to     practice          law   in
                                            16
                                                             No.   2015AP1350-D



Wisconsin   shall     remain   suspended   until   further    order   of   the

court.

    ¶40     IT   IS    FURTHER   ORDERED    that   compliance      with    all

conditions of this order is required for reinstatement.                    See

SCR 22.28(2).




                                     17
    No.   2015AP1350-D




1